Citation Nr: 1645001	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  10-08 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a hearing disability, to include bilateral hearing loss and hyperacusis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

The Veteran had active duty service from February 1968 to September 1970. 

This appeal comes before the Board of Veteran's Appeals (BVA or Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDINGS OF FACT

1.  In a September 2016 email to his representative, the Veteran withdrew his claim of entitlement to service connection for hearing loss related to his military service.  

2.  In a September 2016 letter, the Veteran's representative notified the Board that the Veteran's hearing loss claim before the Board was withdrawn. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for a hearing disability, to include bilateral hearing loss and hyperacusis, have been met.  38 USCA § 7105(b)(2), (d)(5) (West 2014); 38 C F R §20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 USCA § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38C F R §20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C F R §20.204. 

In a letter dated in September 2016, the Veteran's representative notified the Board that the Veteran would like to "discontinue all existing claims for hearing loss."  In this regard, the representative requested that the Board "consider the Veteran's hearing loss claim that is currently before the Board as withdrawn." 

Hence, with respect to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection for a hearing disability, to include bilateral hearing loss and hyperacusis, is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


